DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Terminal Disclaimer filed on 01/08/2021. Claims 1-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding to claim 1, 8 and 15, the best prior art found during the prosecution of the application, Pal et al US Patent Application No.:( US 2017/0221283 Al) hereinafter referred as Pal, in view of High et al US Patent No.:( US 10,071,891 B2) hereinafter referred as High. Pal discloses the training and/or updating one or more accident detection machine learning models with movement features. Training data can be acquired from collision events or non-collision events.  The transmission of an audio message including accident-related information.  Receiving at the mobile computing device, a selection from a user of an emergency contact to notify in response to the detection of the vehicular accident event, where automatically initiating an accident response action includes, in response to detecting the vehicular accident event: automatically generating an audio message describing the vehicular accident event; initiating a phone call to the emergency contact through a telecommunications application programming interface. The device initiates communication to the one or more emergency services.  Emergency services can include any one or more of: police services, firefighter services, medical services, roadside assistance services and virtual assistants that can include any one or more of: a chat bot, vocal input bot, media bot, analysis bot, technical support bot, decision support bot, and/or any other suitable virtual assistant.  High discloses the vehicle system is configured to pre-calculate a list of road segments that are permitted to be blacklisted in the form of permitted blacklist data. The remote vehicle assistance system is configured to select road segments to be blacklisted from the list of road segments that are permitted to be blacklisted as embodied in the permitted blacklist data and to consequently produce blacklist data. However, Pal and High fail to teach the data processing learning engine in a road assistance functions. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the receive a request for roadside assistance; identify a profile of a partner entity; generate an interactive user interface based on the identified profile, the interactive user interface including a first portion and a second portion, the first portion including a plurality of selectable options for providing additional information related to the request for roadside assistance, the plurality of selectable options being generated based on the profile of the partner entity; receive selection of a first option of the plurality of selectable options in the first portion of the interactive user interface; identify, based on at least the first option, data for display in the second portion; cause the identified data for display in the second portion to be displayed in the second portion of the interactive user interface; generate, based on one or more machine learning datasets, a roadside assistance instruction, generating the roadside assistance instruction including identifying, based on the one or more machine learning datasets, a piece of equipment to dispatch in response to the request for roadside assistance; and execute the roadside assistance instruction.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642